DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
1.	Regarding claim 1 – A method for wireless communications by a base station, comprising: determining a bandwidth offset between a channel resource element of a channel resource block and a synchronization resource element of a synchronization signal block, wherein a first subcarrier spacing of the channel resource block has a bandwidth of 15 kilohertz (kHz) and a second subcarrier spacing of the synchronization signal block has a bandwidth of 15 kHz. 30 kHz. 60 kHz. 120 kHz, or 240 kHz, and transmitting a bandwidth value of the bandwidth offset to a user equipment.
2.	Regarding claim 6 – An base station, comprising: a transceiver, a memory, and one or more processors coupled with the transceiver and the memory, the one or more processors being 
3.	Regarding claim 21 – A method of wireless communications by a base station, comprising: allocating a first channel having a first number of resource blocks, a synchronization channel having a second number of resource blocks, and a second channel having a third number of resource blocks, allocating a second synchronization channel 100 kHz away from the synchronization channel, determining a bandwidth offset having a fourth number of resource blocks, wherein the third number of resource blocks of the second channel is a sum of the first number of resource blocks minus the second number of resource blocks plus the fourth number of resource blocks away from the first number of resource blocks of the first channel, and transmitting a value of the fourth number of resource blocks to a user equipment.
4.	Regarding claim 23 – A method for wireless communications by a user equipment, comprising: receiving, from a base station, a channel resource blocks, receiving a bandwidth offset value from the base station, wherein the bandwidth offset value indicates an offset between a channel resource element of the channel resource block and a synchronization resource element of a synchronization signal block, wherein a first subcarrier spacing of the channel resource block has a bandwidth of 15 kilohertz (kHz) and a second subcarrier spacing of the synchronization signal block has a bandwidth of 15 kHz. 30 kHz. 60 kHz. 120 kHz, or 240 
5.	Regarding claim 28 – A user equipment (UE), comprising: a transceiver, a memory, and one or more processors coupled with the transceiver and the memory, the one or more processors being configured to: receive, from a base station, a channel resource block, receive a bandwidth offset value from the base station, wherein the bandwidth offset value indicates an offset between a channel resource element of the channel resource block and a synchronization resource element of a synchronization signal block, wherein a first subcarrier spacing of the channel resource block has a bandwidth of 15 kilohertz (kHz) and a second subcarrier spacing of the synchronization signal block has a bandwidth of 15 kHz, 30 kHz, 60 kHz, 120 kHz, or 240 kHz, locate the synchronization signal block based on a location of the channel resource block and the bandwidth offset value, and obtain data carried by the synchronization signal block.
6.	Regarding claim 41 – A method for wireless communications by a base station, comprising: determining a bandwidth offset between a channel resource element of a channel resource block and a synchronization resource element of a synchronization signal block, wherein a first subcarrier spacing of the synchronization signal block has a bandwidth of 15 kHz and a second subcarrier spacing of the channel resource block has a bandwidth of 15 kHz, 30 kHz, 60 kHz, 120 kHz, or 240 kHz, and transmitting a bandwidth value of the bandwidth offset to a user equipment.
7.	Regarding claim 44 – An base station, comprising: a transceiver, a memory, and one or more processors coupled with the transceiver and the memory, the one or more processors being configured to: determine a bandwidth offset between a channel resource element of a channel 
8.	Regarding claim 47 – A method for wireless communications by a user equipment, comprising: receiving, from a base station, a channel resource block, receiving a bandwidth offset value from the base station, wherein the bandwidth offset value indicates an offset between a channel resource element of the channel resource block and a synchronization resource element of a synchronization signal block, wherein a first subcarrier spacing of the synchronization signal block has a bandwidth of 15 kHz and a second subcarrier spacing of the channel resource block has a bandwidth of 15 kHz, 30 kHz, 60 kHz, 120 kHz, or 240 kHz, locating the synchronization signal block based on a location of the channel resource block and the bandwidth offset value, and obtaining data carried by the synchronization signal block.
9.	Regarding claim 50 - A user equipment (UE), comprising: a transceiver, a memory, and one or more processors coupled with the transceiver and the memory, the one or more processors being configured to: receive, from a base station, a channel resource block, receive a bandwidth offset value from the base station, wherein the bandwidth offset value indicates an offset between a channel resource element of the channel resource block and a synchronization resource element of a synchronization signal block, wherein a first subcarrier spacing of the synchronization signal block has a bandwidth of 15 kHz and a second subcarrier spacing of the channel resource block has a bandwidth of 15 kHz, 30 kHz, 60 kHz, 120 kHz, or 240 kHz, locate 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1, 4-6, 9, 10, 21, 23, 26-28, 31, 32, and 41-60 are allowable over the prior art of record.

Conclusion

Claims 1, 4-6, 9, 10, 21, 23, 26-28, 31, 32, and 41-60 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dinan (US 2014/0105165 A1) discloses radio resources configuration signaling in a wireless network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.


13 April 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465